Citation Nr: 1500219	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for onychomycosis. 

4.  Entitlement to service connection for urticaria. 

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

6.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Ms. [redacted], and Mr. [redacted]


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from August 1982 until August 1992 and from March to August 1994 with subsequent service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied service connection for bilateral hearing loss, tinnitus, urticaria, onychomycosis, GERD, dental disorder, residuals of anthrax vaccination, to include left hemiparesis and right lower extremity paralysis, seizure disorder, undifferentiated somatoform disorder, and hypertension, and declined to reopen claim for low back condition.  The Veteran perfected his appeal regarding these issues.

A December 2011 rating decision granted service connection for undifferentiated somatoform disorder (also claimed as residuals from anthrax shots, left-sided paralysis, lower extremity paralysis and seizure disorder), hypertension, and degenerative disc disease of the lumbar spine.  As this represented a full grant of the benefit sought, these issues are no longer on appeal.  

In June 2014, the Veteran testified at a Board hearing; a transcript of that hearing has been associated with the Veteran's Virtual VA claims file.  
During this hearing, the Veteran raised a claim seeking service connection for a seizure disorder; however, the Board notes that service connection for a seizure disorder has been granted and evaluated as part of the rating for undifferentiated somatoform disorder according to the December 2011 rating decision.  Therefore, the issue the Veteran appears to be raising is entitlement to a separate compensable rating for a seizure disorder; this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

Additionally, under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment for that condition.  It appears that only the aspect of entitlement to service connection for compensation purposes has been adjudicated by the agency of original jurisdiction (AOJ).  In the October 2007 rating decision, the Veteran was informed that a dental claim had been forwarded to the Dental Clinic Eligibility Section at the VA Medical Center, San Diego which was responsible for determining whether a Veteran was eligible for any dental treatment.  There is nothing in the record to indicate that a determination has been made regarding this matter.  As the RO does not adjudicate claims for outpatient dental treatment, the claim for such is to be referred to the nearest VA medical facility that provides dental care.

The issues of entitlement to service connection for GERD and dental disability for compensation purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, bilateral hearing loss is related to service. 

2.  Resolving doubt in the Veteran's favor, tinnitus is related to service. 

3.  Onychomycosis was not manifest in service and is unrelated to service

4.  Urticaria was not manifest in service and is unrelated to service


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

3.  The criteria for the establishment of service connection for onychomycosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

4.  The criteria for the establishment of service connection for urticaria have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required for those matters.

In regards to the Veteran's claims for service connection for urticaria and onychomycosis, VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2007, prior to the issuance of the rating decisions on appeal. The June 2007 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, no other development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's June 2014 hearing, the undersigned identified the issues on appeal, including entitlement to service connection for urticaria, and onychomycosis.  The Veteran provided testimony regarding these issues.  The undersigned also asked the Veteran about where he received treatment in order to ensure that all relevant records were obtained.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, service personnel records, and all of the identified VA and private treatment records.  The Veteran has not been afforded a VA examination regarding his urticarial and onychomycosis issues.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when one is necessary to render a decision on the claim.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Development is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran had an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in- service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The Board observes in this instance that there is no evidence of record showing that the Veteran was treated for or had a diagnosis of fungus of the toenail during service, has a current toenail fungus diagnosis, or that the claimed disabilities may be related to any event in service.  Also, the Veteran exhibited a large indurated, tender area of the skin on his left deltoid and was later diagnosed with extremity cellulitis after his March 2000 anthrax vaccination.  On February 2005 narrative summary for the MEB, the Veteran reported numerous complaints at that time, which did not include any mention of hives or blisters in the left deltoid area.  No rashes or lesions were found on examination.  The first indication that the Veteran currently had urticaria and onychomycosis was in his May 2007 informal claim.  There are no current diagnoses related to urticaria and onychomycosis.  Therefore, no examination is required.  In this case, the factual foundation to support entitlement to service connection for the claimed disabilities is not demonstrated.  The Board thus finds that the evidence on file is adequate to render a decision on the claims, and that an examination is unnecessary. 

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  See 38 U.S.C.A. § 5103A(a)(2).  As such, the claims are ready to be considered on the merits.

II.  Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2014).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state or the Reserves.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2014).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106 (West 2014).

A.  Service Connection for Hearing Loss & Tinnitus 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2014).

Here, tinnitus and a current hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2014) (see September 2009 and March 2011 VA examination reports). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran has claimed that a "door hit the left side which caused his left eardrum to pop."  He reported pain and pressure in his left ear.  A review of the Veteran's active duty service treatment records show that he had multiple complaints related to his ears.  For example, a January 1984 treatment showed that while in the line of duty, the Veteran was hit in the head with a door and he had complaints of pain in his left ear and complaints of buzzing in his right ear.  He reported that his hearing was worse on his right side.  The tympanic membrane on the right side appeared to be obstructed.  A follow-up treatment record noted that the left tympanic membrane was perforated with scar formation secondary to head trauma and that he still had complaints of left ear buzzing.  In March 1984 and July 1985, he had complaints of ear pain.  July 1987 treatment records show that he lacerated his right ear and required sutures as a result of a head injury.  He had complaints of ear pain.  In July 1988, he was seen for complaints of intermittent left ear ache for three weeks.  On examination, there was left ear tenderness and the canal was inflamed and filled with debris.  Otitis media was diagnosed.  Subsequently, he was seen for worsening left otalgia, and left otitis externa with questionable otitis media was diagnosed.  A report of medical examination was associated with the claims file in August 1994, but was incomplete.

The Veteran also attributed his hearing loss to "constant exposures too loud and high pitched noises from jet engines and hydraulics com-ram jets APU heating and air conditioners while working on the jets."  

Service treatment records during the Veteran's period of Reserve service include a VA December 1996 Master Workplace Data Summary, which revealed that he worked on the flightline branch and was exposed to hazardous noise.  On November 1997 hearing conservation examination, the Veteran indicated that he had been exposed to loud noise within the last 15 hours and that he did not know if his hearing was getting worse.  An audiogram showed that the Veteran's puretone thresholds were 0, 0, 5, 20, and 20 decibels in the right ear and 0, 0, 0 15, and 10 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The examiner noted that there was a +/- 10 db average threshold shift at 2000, 3000, and 4000 Hertz.  A January 1999 report of medical examination identified a scar inside the Veteran's right ear.  An audiogram revealed puretone thresholds of 0, 0, 5, 15, and 15 decibels in the right ear and 0, 0, 5, 20, and 20 decibels in the left ear at 500, 1000, 2000, 300, and 4000 Hertz.  On accompanying report of medical history, the Veteran denied having ear trouble or hearing loss.  A January 1999 Audiometric case history and clinical examination did not reveal any complaints, history, or diagnoses related to hearing loss and tinnitus.  He indicated that he used hearing protection.  

The Veteran has provided corroborated, competent and credible evidence of in-service incurrence of acoustic and other ear trauma during service; an injury is demonstrated during periods of active duty and while serving in the Reserves.  See 38 U.S.C.A. § 1154(a) (West 2014); Shedden, 381 F.3d at 1167.   

Regarding a relationship between the Veteran's hearing loss and tinnitus and service, on September 2009 VA examination, the examiner noted a history of hearing loss and tinnitus since the year 2000.  The examiner opined that the etiology of the left side tinnitus is at least as likely as not associated with military noise exposure.

On March 2011 VA examination, the examiner noted that the Veteran's hearing loss was found to be within normal limits for both ears from 1982 to 1999.  The examiner found that the etiology of the current hearing loss due to noise exposure could not be established as the Veteran's hearing was found to be within normal limits for both ears on January 23, 1999.  The examiner opined that the Veteran's hearing loss was not due to noise exposure during his active military service.  

The examiner acknowledged that the Veteran's perforated left ear drum has been service connected; however, there was no conductive component to the hearing loss in the left ear that may be attributed to being hit with the door in 1987 and the Veteran's current hearing loss was sensorineural and symmetrical.  The examiner indicated that in regards to the Veteran's noise exposure in 1997 and 1999, the November 1997 and January 1999 audiograms revealed normal hearing for both ears.  The examiner stated that the Veteran's hearing loss did not exist until after March 2000.  Therefore, the Veteran's current claim of hearing loss in both ears was not due to physical head trauma or acoustic trauma during his active military service.  

The examiner opined that the etiology of the Veteran's tinnitus was at least as likely as not secondary to the presence of measurable hearing loss.  The examiner noted that the military medical records did not indicate any complaint or treatment of tinnitus.  The examiner reported that the Veteran denied having ringing in his ears on November 1997 and January 1999 audiological examinations.  The examiner noted that as per the Veteran's claims file, his complaint of tinnitus did not exist until 2000.  Therefore, the etiology of the Veteran's current tinnitus to noise exposure or physical head trauma during his military service could not be established.  The examiner stated that the Veteran's current complaint of tinnitus was not due to noise exposure during active service.   

The Board acknowledges the conflicting evidence regarding a relationship between tinnitus and in-service noise exposure as well as the negative evidence of a relationship between hearing loss and noise exposure or the service-connected perforated left ear drum.  In view, however, of the totality of the evidence, including the Veteran's service treatment and personnel records and the September 2009, March 2011, and May 2011 VA examination reports, it appears that the Veteran's hearing loss and tinnitus began when he received his fifth anthrax vaccination, and they have persisted since the March 2000 vaccination.    

A service personnel record dated in November 2000 show a determination that the Veteran had a reaction to the anthrax vaccine in the line of duty.  The Veteran initially exhibited left-sided facial numbness as a reaction to his anthrax vaccination that was given to him in March 2000.  Subsequent treatment records documented various other symptoms also beginning around this time.  A December 2004 neurology summary for MEB/PEB reported a present illness of the Veteran being in good health until March 2000 when he received his fifth anthrax vaccination as part of routine protocol.  The report noted that around this time or soon after, numerous, predominantly neurologic complaints began to develop, including hearing loss and tinnitus.  At that time, he was diagnosed as having a mild sensorineural hearing loss, with no identifiable etiology.  The February 2005 Narrative Summary for MEB stated that since being discharged from treatment in April 2000, the Veteran has remained on active duty.  The record included a diagnosis of mild sensorineural hearing loss.  

The March 2011 VA examiner found that as per the claims file, the Veteran had been in good health until March 2000 when he received his fifth of six anthrax vaccinations as part of routine protocol, then numerous, predominantly neurologic complaints began to develop, including hearing loss and tinnitus.  The examiner stated that the Veteran's hearing loss and tinnitus did not exist until after March 2000.  

On May 2011 VA examination, the examiner specifically reported that a November 30, 2004 neurological summary noted that the Veteran had a four-year history of post-anthrax vaccination (in 2000) reaction, which included tinnitus.  

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss and for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection for Onychomycosis & Urticaria

During his June 2014 hearing, the Veteran asserted that wearing steel-toe boots and being exposed to the desert, snow and tropical environments during service contributed to the development of his current toe fungus.  He claimed that his big toe and third toe on each of his feet were affected by fungus and that the disability began in the 1980s.  The Veteran also testified that he suffered from blisters and hives in the biceps area of his left arm as a result of his anthrax vaccination in March 2000.  

The Veteran's treatment records are negative for any complaints, treatment, or diagnoses related to any fungal infection of the toenails or onychomycosis.  During the Veteran's service in the Reserves, a review of the record shows, the Veteran exhibited an adverse reaction to an anthrax vaccination in March 2000.  March to April 2000 hospital records show that he was admitted for progressive swelling and paresthesia on the left arm thought to be secondary to a reaction from an anthrax vaccine with possible secondary superficial bacterial cellulitis.  The erythema of the left arm resolved, but the pain and paresthesia persisted.  A January 2004 treatment record from Loma Linda University Healthcare included in the Veteran's service treatment indicated that he had a rash on his left arm.  A December 2004 neurology summary for MEB/PEB reported a present illness of the Veteran being in good health until March 2000 when he received his fifth anthrax vaccination as part of routine protocol.  Following the fifth injection, he developed a large indurated, tender area of the skin on his left deltoid.  He was later diagnosed with extremity cellulitis, for which he was treated with antibiotics for two weeks, which resolved.  He experienced left arm burning pain and described it as his "skin [] being held to the side of a hot car."  On February 2005 Narrative summary for MEB and March 2005 Medical Board Report the Veteran extensively reported his current complaints none of which included any mention of urticaria, hives, blisters or rash in the left deltoid area.  

Furthermore, records during the relevant appeal period are negative for any current diagnoses of onychomycosis and urticaria or any other treatment for current fungus of the toenail as well as hives or blisters of the left deltoid.  The first indication that the Veteran had such current problems was when he submitted his informal claim in May 2007.  The Board observes, however, that no specific clinical findings and/or diagnoses have ever been recorded with respect to toenail fungus and there are no clinical findings and/or diagnoses during the current appeal period regarding hives/blisters of the left deltoid area.  

The Board has considered that the appellant is competent to report symptoms characterized as left arm hives and toenail/foot fungus as such come to him through the senses.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  The Board points out, however, that there are fleeting references to such symptoms of left arm swelling in the record and no references regarding fungus of the toenail.  The Veteran has not identified or produced any acceptable evidence, medical or otherwise, that tends to show current disease or injury in the nature of a toenail fungus or urticaria of the left arm for which service connection is being sought.  He presents only vague statements and testimony attesting to foot/toenail fungus and urticaria/hives related to service. 

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  The Board accepts that the Veteran may have symptoms he characterizes as toenail fungus, urticaria/hives as asserted in statements in the record and testimony.  He, however, has not established a viable pathology (injury or disease) that would account for his vague complaints.  There is no current clinical evidence diagnosing conditions manifested by toenail fungus and hives in accordance with 38 C.F.R. 38 U.S.C.A. §§ 1110, 1131-this requires diagnostic study performed by a skilled clinical professional.  The only evidence in support of the claim is the Veteran's own statements and testimony that he has toenail fungus and left arm hives without any factual foundation that establishes a current disability, disease or injury related to service.  The Board thus concludes that there is no disability, disease, or residuals of injury in this regard for which service connection may be granted.  

Under the circumstances, the preponderance of the evidence is against the claims of urticaria and onychomycosis and there is no doubt to be resolved.  Service connection for such must thus be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.

Service connection for urticaria is denied. 

Service connection for onychomycosis is denied. 


REMAND

Following its review of the record, the Board has determined that further development of the record is required before the Board decides the Veteran's claim.

During his June 2014 hearing, the Veteran claimed that his GERD symptoms began in service and have persisted ever since.  Service treatment records show multiple complaints of nausea, stomach aches, vomiting, diarrhea, etc.  See treatment records dated in 1982, June 1985, February 1987, August 1987, and November 1991.  November 2005 treatment records from Dr. D.L. Smith include a diagnosis of GERD and an August 2009 record shows that the Veteran still takes Nexium.  

On May 2011 VA examination, the examiner summarized the pertinent medical evidence.  The examiner specifically reported that a November 30, 2004 discharge summary from the neurology service noted that the Veteran had a four-year history of post-anthrax vaccination (in 2000) reaction, which included gastrointestinal symptoms.  

The Board notes that the Veteran is competent to identify his symptoms, including vomiting and regurgitation, which he asserted at his June 2013 hearing, began in service and has been present ever since.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

This evidence meets the low bar necessary to suggest a relationship between the Veteran's claimed GERD and service.  As such, VA's duty to provide an examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, during his June 2014 hearing, the Veteran testified that he currently has a dental disorder that is related to getting hit in the head in service in 1983.  Service treatment records show that in January 1983, he underwent surgical removal of impacted teeth numbers 1, 16 and 17.  In July 1987, he was hit in the head with a police stick; however, there is no indication that he experienced any kid of dental trauma and not treatment for his teeth around this time.  In January 1989, his right temporomandibular joint area was painful over area and impressions were made for a bite splint.  He also indicated that he "snapped" his teeth and "snapped" his jawbone secondary to his seizure disorder.  A September 2005 service dental treatment record noted that the Veteran has a history of seizures secondary to adverse reaction from anthrax vaccination and that he broke two of his upper crowns from a seizure.  

The nature and extent of the Veteran's current dental disorder is unclear as well as whether his current dental issues are the result of the in-service treatment, in-service trauma, or secondary to his seizure disorder.  Therefore, the Board finds that he should be afforded a VA examination in order to determine whether he has a current dental disorder related to his military service, to include his in-service treatment or trauma, or is secondary to a seizure disorder.

During his June 2014 hearing, the Veteran indicated that he sought treatment at Loma Linda occasionally; otherwise all of his treatment was from private providers.  More recent treatment records should be obtained as the last treatment record from VA Loma Linda Healthcare system is dated from November 2010 and the last treatment record is dated in October 2009.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b) and (e) (2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the VA Loma Linda Healthcare System any outstanding, pertinent records of treatment of the Veteran, since November 2010 and associate them with the virtual or paper claims file.
 
2.  The AOJ should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim that is not currently of record, including any treatment since October 2009.

3.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of GERD.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  All tests or studies deemed necessary by the examiner shall be accomplished.  

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's GERD is related to his military service, to include the multiple documented in-service complaints of nausea, stomach aches, vomiting, diarrhea, etc.; and any adverse reaction to the March 2000 anthrax vaccination; or otherwise related to service.

The examiner should consider the above-mentioned complaints documented in service treatment records dated in 1982, June 1985, February 1987, August 1987, and November 1991; a November 30, 2004 discharge summary indicating that the Veteran's reaction to the anthrax vaccination included gastrointestinal symptoms; and treatment records from Dr. D.L. Smith diagnosing the Veteran as having GERD in November 2005.  

If not related to service, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's GERD is caused or aggravated by any of the Veteran's service-connected disabilities (the Veteran's current service-connected disabilities include undifferentiated somatoform disorder (also claimed as residuals from anthrax shots, left sided paralysis, lower extremity paralysis and seizure disorder), lumbar spine disorder, left knee arthritis and instability, hypertension, perforated left tympanic membrane, hearing loss, and tinnitus). 

A rationale for any opinion expressed shall be provided.

4.  Then, the Veteran should be afforded a VA examination to determine the current nature and etiology of any dental disorder.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  All tests or studies deemed necessary by the examiner shall be accomplished.  

The examiner should identify all current diagnoses of dental disorders.  The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed dental disorder is related to the Veteran's military service.  The examiner should review all pertinent service dental records and also consider the in-service oral surgery in January 1983, getting hit in the head with a police stick in July 1987, and complaints pain in the TMJ area for which impressions were made for a bite splint in January 1989.  

If not related to service, the examiner should provide an opinion as to whether it is at least as likely as not that any of the Veteran's dental disorder are caused or aggravated by any of the Veteran's service-connected disabilities (the Veteran's current service-connected disabilities include undifferentiated somatoform disorder (also claimed as residuals from anthrax shots, left sided paralysis, lower extremity paralysis and seizure disorder), lumbar spine disorder, left knee arthritis and instability, hypertension, perforated left tympanic membrane, hearing loss, and tinnitus).  The examiner should consider September 2005 service dental treatment record noting that the Veteran broke two of his upper crowns from a seizure.  The Veteran also indicated that he "snapped" his teeth and "snapped" his jawbone secondary to his seizure disorder.  

A rationale for any opinion expressed shall be provided.

5.  Readjudicate the issues of service connection for GERD and a dental disorder.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


